Citation Nr: 1539084	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-01 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.

The Veteran previously had been represented by attorney J.M.W. with respect to the issues addressed in this decision.  In a September 2011 letter, the attorney notified the RO that he was withdrawing representation concerning these claims.  He also indicated that he notified the Veteran of his withdrawal.

Under 38 C.F.R. § 14.631, a representative, including an attorney, may withdraw from representation provided before a VA agency of original jurisdiction (AOJ) prior to certification of an appeal to the Board if such withdrawal would not adversely impact the claimant's interests.  In order to withdraw properly from representation, the representative must notify the claimant, the VA organization in possession of the claims file, and the AOJ in writing of this fact prior to taking any action to withdraw, and must also take steps necessary to protect the claimant's interests including, but not limited to, giving advance notice to the claimant, allowing time for appointment of an alternative representative, and returning any documents provided by VA in the course of the representation to the AOJ or pursuant to the claimant's instructions, to the organization or individual substituted as the representative, agent, or attorney of record.  Id.  

In the present case, the attorney's withdrawal occurred approximately four years prior to the August 2015 certification of this appeal to the Board, and the Veteran and the AOJ were duly notified of this withdrawal.  The Veteran had ample time to choose another representative, if he so wished.  Moreover, there is no indication that the attorney's withdrawal adversely impacted his interests.  Accordingly, the attorney's withdrawal was proper, and the Veteran is considered to be unrepresented at the present time.


FINDINGS OF FACT

1.  In August 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for bilateral hearing loss.

2.  In August 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  In August 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for peripheral neuropathy of the right upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for peripheral neuropathy of the left upper extremity by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal of entitlement to service connection for peripheral neuropathy of the right upper extremity by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn all issues currently on appeal.  Specifically, prior to certification of this case to the Board, the AOJ sent the Veteran a Supplemental Statement of the Case accompanied by a letter indicating that if the Veteran had already filed a formal appeal to the Board and did not wish to continue that appeal, he should notify them in writing.  In response, the Veteran submitted a signed statement to the RO dated on August 21, 2015, wherein he indicated, "I DO NOT wish to continue my formal appeal to the Board of Veterans' Appeals." (emphasis in original).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The issue of entitlement to service connection for bilateral hearing loss is dismissed.

The issue of entitlement to service connection for peripheral neuropathy of the left upper extremity is dismissed.

The issue of entitlement to service connection for peripheral neuropathy of the right upper extremity is dismissed.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


